Exhibit 10.1 Yida (Fujian) Tourism Group Limited Loan Agreement Borrower/Party A: Yida (Fujian) Tourism Group Limited Lender/Party B: China Minsheng Banking Corp, Ltd., Fuzhou Branch Type of loan: Mid-term loan Amount of loan: RMB 70 million Purpose of loan: Tourism destination development and construction Loan period: 33 months Interest: 11.97% per annum Repayment schedule: Repayment date Repayment amount (￥RMB million) 3/20/2012 0 6/20/2012 1 9/20/2012 2 12/20/2012 3 3/20/2013 4 6/20/2013 5 9/20/2013 6 12/20/2013 7 3/20/2014 8 6/20/2014 9 9/20/2014 10 11/20/2014 15 Guaranty: It is secured by credit guarantee of Fujian Jintai, collateralized by the fixed assets of Fujian Yida and personal guarantees by two of the Company’s directors as additional collateral. Jurisdiction: Laws of China Dispute: If there is any dispute between the parties, either party can resolve the dispute by the courts of Fuzhou City. Date of the Agreement: February 20, 2012
